                          UNITED STATES DISTRICT COURT

              FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA

    V.                                            CASE NUMBER: 3:07CR61-4-FDW


CHAVIUS MARQUETTE BARBER


     THIS MATTER is before the Court on Court’s Order granting Petitioner’s Petition for

    Relief under 28 U.S.C. §2241, filed 06/05/2019, and directing defendant be resentenced.

     NOW, THEREFORE, IT IS ORDERED that:

     The Bureau of Prisons and the United States Marshals service is hereby ORDERED to

     transport and produce the body of CHAVIUS MARQUETTE BARBER (USM# 21541-058),

    for resentencing before the honorable Frank D. Whitney, in the Western District of North

    Carolina, Charlotte, North Carolina not later than July 31, 2019, and upon completion

     of the resentencing hearing, Defendant is to be returned to the custody of the Bureau

    of Prisons.

    The Clerk is directed to certify copies of this Order to the United States Attorney,

    Defendant’s Counsel, the United States Marshal Service, and the United States Probation

    Office.

    IT IS SO ORDERED.
                                Signed: July 3, 2019
